COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           '

                                                '              No. 08-16-00329-CV
 IN RE: LORRAINE BURROLA,
                                                '         AN ORIGINAL PROCEEDING
                              Relator.
                                                '                IN MANDAMUS
                                                '

                                         JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Guy Herman, Presiding Judge of the Statutory Probate Courts, and

concludes that Relator=s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 25TH DAY OF JANUARY, 2017.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.